Citation Nr: 1224309	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decisions by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the substantive appeal received in April 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In correspondence dated in June 2009, the Veteran withdrew his hearing request.  Thus, the Board will proceed with appellate review of his appeal based on the evidence of record.  38 C.F.R. § 20.704(e).

Following the August 2006 rating decision denying entitlement to service connection for tinnitus, the Veteran submitted statements that were received in March 2007 and June 2007, indicating that he was exposed to heavy weapons fire as a member of a field artillery unit.  He did not specifically express disagreement with the denial of service connection for tinnitus; however, the Board finds that the August 2006 rating decision is not final and is properly on appeal pursuant to the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In reviewing the claims folder in the current appeal, the Board finds that the March and June 2007 statements constitute new evidence of in-service incurrence of tinnitus, which was received within one year of the August 2006 rating decision.  Therefore, the August 2006 rating decision is not final and is properly on appeal before the Board.  Id.  

At a January 2008 VA audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Further, acoustic trauma during service has been shown.  Thus, the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral sensorineural hearing loss has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher initial rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran has been diagnosed with tinnitus.  He asserts that this disorder is traceable to his period of active service, and specifically to acoustic trauma incurred while serving in a field artillery unit.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from October 1966 to August 1967, and that he was assigned to an artillery unit.  A report from the Australian Army has been received, describes attacks by enemy forces, and notes that they were under supervision by the Veteran's unit at the time (indicating that the Veteran served under combat conditions).  Accordingly, acoustic trauma from combat noise exposure is conceded.  38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records do not reflect any reports of tinnitus or ringing in the ears, nor were such symptoms noted during his separation examination.  However, in a statement received in June 2006, the Veteran stated that he first observed ringing in his ears after exposure to heavy weapons fire and that he has experienced those symptoms continuously since that time.  He made similar assertions during a January 2008 VA audiological examination.  At that evaluation, the examiner diagnosed tinnitus, but found that she could not reach a conclusion as to its etiology without resort to speculation, because the "[c]laims file is negative for any evidence of tinnitus."  

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  The January 2008 examiner diagnosed tinnitus, and the Veteran has reported that he has experienced constant tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board also finds that the evidence supports a finding of a nexus between the Veteran's in-service acoustic trauma and his tinnitus.  The Board finds the Veteran credible regarding his reports of tinnitus beginning in service, particularly in light of his service with an artillery unit.  There is nothing in the record to indicate that the Veteran's assertions are not credible.  

In reaching this conclusion, the Board acknowledges that the VA examiner opined that it was speculative to attribute the Veteran's tinnitus to his service because the "[c]laims file is negative for any evidence of tinnitus."  However, this finding contradicts the examiner's own diagnosis of tinnitus, and does not take into account the Veteran's competent and credible report of the onset of his tinnitus during service and a continuity of symptomatology since that time.  Therefore, the Board finds that the VA examiner's opinion lacks probative value.  

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that his tinnitus began in service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus.  Accordingly, in considering the in-service acoustic trauma, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).   


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Regrettably, a remand is needed for further evidentiary development of the Veteran's claim for a higher initial rating for PTSD.  The Veteran was last afforded a VA PTSD examination in January 2008.  Subsequent VA clinical notes indicate that his PTSD symptoms may have worsened since his last examination.  Indeed, the Veteran has reported increased depression, irritability and isolation following the death of a friend.  In addition, the Board notes that the most recent treatment records are dated in June 2008.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

It appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Wichita, Kansas.  Thus, records of pertinent ongoing PTSD treatment since June 2008 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, in remanding this issue, the Board observes that the Veteran has submitted evidence that he has employment difficulty as a result of PTSD.  In correspondence dated in March 2006, the Veteran's former supervisor reported that the Veteran had been terminated because of "his inability to sustain interpersonal relationships with . . . customers as well as other employees."  The supervisor went on to express his opinion that the Veteran "will have difficulty acquiring and securing employment due to his stress and anxiety."  Also, the Veteran reported during his January 2008 VA examination that he had "recently given ... up" working as a truck driver.  

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the effect, if any, that the Veteran's service-connected disabilities (PTSD and tinnitus) may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.

2.  After obtaining the appropriate release of information forms where necessary, procure records of PTSD treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the Wichita VAMC since June 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report. 

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of the Veteran's service-connected PTSD on his ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to an increased initial rating for PTSD greater than 30 percent and adjudicate the issue of entitlement to a TDIU.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


